OPINION — AG — ** MILITARY OFFICER — SALARY ** IF SUCH RESERVE OFFICER OR EMPLOYEE (REGARDLESS OF HIS PRIOR CIVIL OR PRESENT MILITARY RANK) DESIRES TO OBTAIN AN AMOUNT TO EQUAL TO ONE MONTH'S PAY, AS AFORESAID, THE FOLLOWING PROCEDURE BE FOLLOWED: (1) AFTER SAID OFFICER OR EMPLOYEE ACTUALLY ENTERS ACTIVE FEDERAL MILITARY SERVICE, HE SHOULD FILE WITH THE PROPER CIVIL OFFICER HIS SWORN CLAIM, SETTING FORTH SAID AMOUNT AND IN EFFECT STATING THAT SAME IS DUE HIM AS A BONUS FOR PAST SERVICES (NOT AS PAY FOR SAID PERIOD) UNDER THE PROVISIONS OF 44 O.S. 209 [44-209] (2) SAID CLAIM (IF NOT PAYABLE FROM A CASH FUND) SHOULD BE PAID FROM THE APPROPRIATION MADE FOR THE THEN CURRENT FISCAL YEAR TO PAY THE SALARY OF THE POSITION FORMERLY OCCUPIED BY SAID OFFICER OR EMPLOYEE. (3) THE PERSON APPOINTED TO FILL THE VACANT OFFICE OR POSITION SHOULD BE PAID FOR HIS SERVICES FROM THE SAME APPROPRIATION. (STATE FUND, COMMISSIONED OFFICER, FEDERAL GOVERNMENT, NATIONAL GUARD FEDERAL SERVICE, ACTIVE SERVICE, COMPENSATION, STATE EMPLOYMENT) CITE: ARTICLE II, SECTION 12 (FEDERAL EMPLOYEE, DUAL OFFICE HOLDING), 51 O.S. 3.1 [51-3.1], 72 O.S. 48 [72-48], 44 O.S. 209 [44-209], OPINION NO. SEPTEMBER 5, 1940 — PUGH, 44 O.S. 66 [44-66], 44 O.S. 141 [44-141] (ABSENCE FROM CIVIL EMPLOYMENT) ARTICLE V, SECTION 47, ARTICLE V, SECTION 51, ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION 17, ARTICLE X, SECTION 20 (MAC Q. WILLIAMSON)